Citation Nr: 1531566	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-11 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cervical spine strain.

3.  Entitlement to service connection for lumbar spine strain with degenerative disc disease.

4.  Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1977 to January 1980, and from March 1982 to January 1984.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2015, the appellant testified at a Board videoconference hearing before the undersigned.  

The Board notes that in the July 2009 rating decision on appeal, as well as in the March 2011 Statement of the Case, the RO characterized the first issue on appeal as entitlement to service connection for PTSD.  The record, however, shows that the appellant has claimed entitlement to service connection for an anxiety disorder and an adjustment disorder, in addition to PTSD.  The clinical evidence of record also reflects psychiatric diagnoses other than PTSD.  In light of the appellant's contentions and the evidence of record, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The appellant is not prejudiced by the Board's recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In April 2015, the appellant submitted additional claims, including entitlement to service connection for a respiratory disability, a bilateral knee disability, headaches, sleep apnea, insomnia, tinnitus, and hypertension.  These claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that since the RO last reviewed the claim of service connection for residuals of frostbite in the March 2011 Statement of the Case, additional evidence has been associated with the record, including VA clinical records dated to April 2014.  The Board has carefully reviewed these additional records but notes that they are entirely silent for complaints or findings pertaining to frostbite residuals.  Under these circumstances, the additional evidence is not pertinent to the issue of entitlement to service connection for residuals of frostbite and the Board concludes that a remand for RO consideration of this evidence is therefore not necessary prior to its consideration of the claim.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014) (requiring the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).

As set forth in more detail below, however, a remand is necessary with respect to the remaining issues of entitlement to service connection for a psychiatric disability, cervical spine strain, and lumbar spine strain.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Residuals of frostbite were not clinically evident during the appellant's active service and the most probative evidence indicates that the appellant does not currently have any disability as a result of the claimed in-service frostbite.  


CONCLUSION OF LAW

Residuals of frostbite were not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In March 2008 and June 2008 letters issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete a claim of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the Board finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The appellant's service treatment and personnel records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

As set forth in more detail below, the appellant claims that he sustained frostbite on or about January 28, 1977, at Fort Dix New Jersey, when he and the other members of his platoon were ordered to go outside "undressed and barefoot" by a Sergeant whose name he never knew.  He claimed that they were forced to "stand out in the cold, on the ice over one half hour, an unlimited amount of time."  See February 2008 statement from appellant.  The appellant further claims that as a result of that incident, he and the other members of his platoon gave statements in a disciplinary proceeding after which the Sergeant was punished.  

Based on the appellant's allegations, the RO contacted the service department and attempted to obtain records of the disciplinary proceeding described by the appellant.  In February 2009, the service department responded that there was no record of such an incident.  Based on the unequivocal response from the service department, the Board finds that further development efforts would be futile.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007); Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist.").  

The Board has considered the appellant's suggestions to the effect that VA has an obligation to secure evidence corroborating this incident from the other members of his unit.  The Board notes, however, that the appellant's own service personnel and treatment records contain no indication that this incident occurred, including evidence of his participation in a disciplinary proceeding or complaints or findings of any frostbite residuals.  Moreover, the service department has also unequivocally indicated that they have no records of any such an incident on file.  Questions of the appellant's credibility and the privacy of the other members of his unit notwithstanding, the Board finds that attempting to secure evidence corroborating this incident from the records of other members of his unit would amount to no more than a fishing expedition.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (noting that the "duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim"); see also VAOPGCPREC 5-2014 (August 12, 2014) (discussing the scope of VA's ability under the Privacy Act to disclose to the claimant those VA records pertaining to another individual).  

The Board further notes that the appellant was provided an opportunity to testify at a hearing before the undersigned Acting Veterans Law Judge.  During that hearing, the undersigned asked questions about the onset and development of the claimed frostbite residuals.  At the request of the appellant's representative, the undersigned also held the record open for a period of 30 days to allow the appellant the opportunity to submit additional evidence, including statements from other members of his unit regarding the alleged frostbite incident.  No additional evidence, however, was forthcoming.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board also notes the record indicates that the appellant may have applied for disability benefits from the Social Security Administration (SSA).  There is no indication, however, that records from SSA are relevant to the claim of service connection for residuals of frostbite and neither the appellant nor his representative has contended otherwise.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  In this case, the appellant has contended that he is unable to work due to various orthopedic and psychiatric disabilities.  Absent any indication of relevance to the issue of service connection for residuals of frostbite, however, VA has no duty to request records from SSA in connection with the claim adjudicated in this decision.

Although the Veteran has not been afforded a VA medical examination in connection with the claim of service connection for frostbite residuals, given the evidence of record, the Board finds that one is not necessary.  As set forth in more detail below, the evidence does not establish any event, injury, or disease during service regarding frostbite residuals.  Although the appellant contends that he incurred frostbite in January 1978, as set forth below, the Board does not find his statements credible with respect to his in-service injury or subsequent symptoms.  Under these circumstances, an examination or opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Background

The appellant's service treatment and personnel records are entirely negative for complaints or findings of a frostbite injury or residuals thereof.  

In pertinent part, these records do show that in October 1978, the appellant sought treatment at an aid station for right foot soreness while running.  No complaints or findings of frostbite residuals, however, were recorded at that time.  Examination showed swelling on the medial distal aspect of the first metatarsal of the right foot, but no areas of discoloration or numbness.  The appellant was referred for additional treatment.  

In November 1979, the appellant underwent a complete physical examination in connection with a Medical Board after he was diagnosed as having pulmonary tuberculosis.  At that time, the appellant's feet, skin, and lower extremities were examined and determined to be normal.  Neurological examination was also normal at that time.  

Service treatment records corresponding to the appellant's second period of active duty are similarly negative for complaints or findings of frostbite residuals.  In July 1981, the appellant was hospitalized for evaluation of his status on the TDRL.  At that time, a complete physical examination was conducted.  In pertinent part, the examination report shows that the appellant's lower extremities were examined at that time and determined to be within normal limits, with no complaints or findings of discoloration, numbness, or other indicia of cold injury.  

In April 1982, the appellant sought treatment for "falling arches" which he indicated was causing pain with walking.  No complaints or findings of frostbite residuals were recorded.  Examination of both feet showed that there was no discoloration or swelling.  The assessment was falling arches, both feet and the appellant was given arch supports.  

In June 1982, the appellant was hospitalized for observation of a possible reactivation of his tuberculosis.  At that time, a complete physical examination was conducted and revealed that his extremities were normal.  Again, no complaints or findings of frostbite residuals were recorded.  

At an October 1982 medical examination, the appellant's feet, skin, and lower extremities were again examined and determined to be normal, in pertinent part.  Neurological examination was also normal.  

At the appellant's November 1983 Chapter 13 examination, the appellant's feet, skin, and lower extremities were examined and determined to be normal, in pertinent part.  Neurological examination was also normal.  No complaints or findings of frostbite or residuals thereof were recorded.  

In pertinent part, the post-service record on appeal shows that in February 1980, the appellant submitted an original application for VA compensation benefits, seeking service connection for tuberculosis.  His application is entirely silent for any mention of frostbite or residuals thereof.

In June 1984, the appellant submitted additional claims, including service connection for asthma and arthritis of the knees and fingers.  Again, his application is entirely silent for any mention of a frostbite injury or residuals thereof, as is medical evidence assembled in connection with the claims.  That evidence includes a September 1984 VA medical examination report which shows that the appellant's skin and neurological system was examined at that time and both were determined to be normal.  The appellant also relayed various musculoskeletal complaints during the examination, including arthritis of the fingers and toes.  He had no complaints, however, pertaining to his feet and no abnormalities were identified on examination of the musculoskeletal system.  

In June 1987, the appellant underwent a VA medical examination to determine the current severity of his service-connected disabilities.  At that time, his skin, feet, musculoskeletal system, and neurological system were examined and determined to be normal.  No complaints or findings pertaining to a frostbite injury or residuals thereof were recorded.  

The post-service record on appeal also includes VA clinical records dated from May 1987 to April 2014, a period of nearly 27 years.  These records, however, are entirely silent for any indication that the appellant suffers from frostbite residuals.  

In pertinent part, these VA clinical records show that in May 1987, the appellant sought treatment and asked to be tested for diabetes as he had a sore on his left lower extremity.  The appellant did not report a history of frostbite at that time, nor did he complain of numbness, skin color changes, or other indicia of frostbite, nor were any frostbite residuals noted.  More recent VA clinical records show that in June 2001, the appellant sought treatment with complaints of lower back pain since a 1988 motor vehicle accident, as well as a new onset numbness in his left foot.  Again, the appellant did not report a history of frostbite or prior numbness.  The assessment was lower back pain associated with foot numbness.  No residuals of frostbite were identified by the examiner.  

In January 2008, the appellant underwent an initial evaluation in the VA mental health clinic.  At that time, the appellant claimed that he had had "many traumas" since his military days, including an incident two days into his boot camp when he sustained frostbite on both feet as a result of being ordered outside on a cold, snowy night by his Sergeant.  No residuals of frostbite were identified during the examination.  The Board observes that the remaining VA clinical records dated to April 2014 are entirely silent for complaints or findings of frostbite or residuals thereof.  

In a February 2008 statement, the appellant claimed that on or about January 28, 1977, at Fort Dix New Jersey, he and the other members of his platoon were ordered to go outside "undressed and barefoot" by a Sergeant whose name he never knew.  He claimed that they were forced to "stand out in the cold, on the ice over one half hour, an unlimited amount of time."  The appellant claimed that he sustained a frostbite injury at that time and "still [had] this large black spot in my big toe, and grew calcified like mad which make my feet numb."  The appellant further claimed that "[y]es, the next day the sergeant had disciplinary action taken against him.  I know because they took statements from each one of us."

The record shows that the RO thereafter sought to obtain corroboration from the service department regarding the alleged January 1977 incident.  In February 2009, the U.S. Army Crime Records Division responded that they had no records of such an incident.  

At his February 2015 Board hearing, the appellant elaborated on the incident in which he claimed that his Sergeant made him stand outside in the cold and ice for over an hour without shoes.  He indicated that as a result, he sustained frostbite and had had a big black spot on his toe since that time.  He also claimed that he experienced numbness in his extremities within minutes of going out in the cold air.  The appellant again claimed that he and 30 to 40 other members of his platoon had filed a complaint against the Sergeant who was brought up on charges as a result.  

Applicable Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

The appellant seeks service connection for residuals of frostbite.  He contends that he sustained a frostbite injury in January 1977 after a Sergeant forced him to stand outside in the cold and on the ice without proper clothing or shoes.  He claims that he developed discoloration and numbness in his feet which has persisted since that time.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for residuals of frostbite.

As set forth in detail above, the contemporaneous evidence of record does not support the appellant's contentions of an in-service frostbite injury or residuals thereof.  His service treatment records are entirely silent for any indication that the appellant sustained a frostbite injury in January 1977, as he contends.  Moreover, the Board notes that the appellant's lower extremities were examined on multiple occasions during service after the claimed January 1977 frostbite injury.  Without exception, these examinations consistently showed that no discoloration, numbness, or other indicia of of a frostbite injury was present, nor did the appellant report any such injury or symptoms.  

For example, at physical examinations conducted in November 1979, October 1982, and November 1983, the appellant's feet, skin, and lower extremities were examined and determined to be normal in all pertinent respects on each occasion.  Neurological examination was also normal on each occasion.  The Board also notes that in April 1982, the appellant sought treatment for "falling arches" which he indicated was causing pain with walking.  He did not, however, report complaints or findings of frostbite injury or residuals thereof at that time, including discoloration or numbness.  Indeed, examination of both feet showed that there was no discoloration present.  

The Board finds that if the appellant had, in fact, sustained a frostbite injury in January 1977 and had been suffering from frostbite residuals since that time, including discoloration and numbness, he would have mentioned it during one of his multiple physicial examinations or when seeking treatment for his other foot complaints.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, one of the examiners would have certainly noted any discoloration or numbness if that had been present.  As noted, however, the in-service examiners consistently determined that no such abnormalities were present during service.  

Although the appellant is certainly competent to attest to matters of which he has first-hand knowledge, including observable symptomatology, the Board finds that the contemporaneous clinical records are entitled to far greater probative weight than the remote recollections of the appellant made in the context of a claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  

The Board further notes that the post-service record on appeal is similarly conspicuously silent for any report of an in-service frostbite injury or residuals thereof for many years after service separation.  As described above, the appellant filed multiple claims for VA compensation prior to 2008 and was seen on numerous occasions for various medical complaints after service, but made no reference to an in-service frostbite injury or residuals thereof until January 2008, more than twenty-four years after service, shortly before filing his current claim for VA compensation benefits.  Again, the Board finds that if the appellant had, in fact, sustained a frostbite injury in January 1977 and had been suffering from frostbite residuals since that time, he would have mentioned when filing an earlier claim or when seeking treatment for his other medical complaints.  Id.  

The Board further notes that even assuming arguendo that the appellant was forced to stand outside in the cold in January 1977 by a Sergeant, the record on appeal still fails to provide a basis upon to award service connection.  As set forth above, that an injury occurred in service is not enough to establish service connection.  Rather, there must be chronic disability resulting from the in-service injury.  In this case, the evidence establishes that the appellant did not develop discoloration of his feet, lower extremity numbness, or any other chronic lower extremity disability during service.  Again, the record shows that the appellant's feet, skin, and lower extremities were repeatedly examined during service, including shortly before service separation, and were consistently determined to be normal.  Neurological examinations were also normal during service.  The Board also observes that the post-service clinical record on appeal is entirely negative for notations of current frostbite residuals.  Although post-service VA clinical records note the appellant's complaints of new onset numbness in his feet in June 2001, the symptomatology was attributed to the appellant's low back disability, not frostbite.  Again, the clinical record on appeal is entirely negative for diagnosis of current frostbite residuals.  

In summary, the Board finds that the most probative evidence shows that a frostbite injury or chronic residuals thereof were not present during active service, nor does the record contain any indication that the appellant currently has a disability as a result of the claimed in-service frostbite.  For these reasons, the preponderance of the evidence is against the claim of service connection for residuals of frostbite.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

Entitlement to service connection for residuals of frostbite is denied.


REMAND

Since the RO last reviewed the claims of service connection for a psychiatric disability, a cervical spine disability, and a lumbar spine disability in the March 2011 Statement of the Case, additional evidence has been associated with the record, including VA clinical records dated to April 2014 reflecting treatment for psychiatric disabilities, as well as cervical and lumbar spine disabilities.  Under these circumstances, initial consideration by the RO of this evidence is required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2012) (requiring the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).

The Board also notes that at his February 2015 hearing, the appellant indicated that some of his service treatment records documenting treatment for a spine injury may be missing.  See e.g. Hearing transcript at page 17.  The Board observes that the service treatment records currently on file include an entry dated June 12, 1979, which shows that the appellant was seen in connection with his complaints of low back pain on that day.  At that time, he reported that he had had a four day period of hospitalization at Fort Riley, Kansas, in April 1978, but that his treatment records had been lost.  

The Board observes that the appellant's service personnel records show that in April 1978, he was incarcerated at Fort Riley following his conviction by special court martial for assaulting a Sergeant and using disrespectful language towards him.  There are no medical records, however, corresponding to that period.  To ensure that the record is complete, the RO should undertake the necessary efforts to ensure that the appellant's service treatment records are complete.  

Additionally, the Board notes that in clinical settings, the appellant reported that he was in the process of pursuing disability benefits from the Social Security Administration (SSA).  See e.g. January and February 2008 VA clinical records.  He claims that he is unable to work due to neck pain and back pain.  Records from SSA are potentially relevant to the appellant's VA claims of service connection for cervical and lumbar spine disabilities and VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

Finally, the Board finds that additional VA medical examinations are necessary with respect to the claims of service connection for a psychiatric disability, a cervical spine disability and a lumbar spine disability.  The record shows that the appellant has not yet been afforded a VA medical examination in connection with his claim of service connection for a psychiatric disability.  In light of the applicable legal criteria and the evidence of record, an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, although the appellant was afforded a VA spine examination in June 2009 in connection with his claims of service connection for cervical and lumbar spine disabilities, the Board finds that another examination is necessary.  The examiner's inaccurate characterization of the in-service evidence raises a concern regarding the probative value of her opinon.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

In that regard, the Board notes that in the June 2009 VA examination report, the examiner noted that the appellant had served on active duty from March 1982 to January 1984 only, apparently failing to consider his first period of active duty from January 1977 to January 1980.  In addition, the examiner noted that there were no documented complaints of neck pain in service.  A review of the appellant's service treatment records, however, shows a complaint of neck pain with motion in November 1983.  In light of these factors, the Board concludes that an additional VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC) or other appropriate repository of records and obtain copies of any additional service treatment records not already associated with the record, particularly any available records corresponding to a period of hospitalization at Fort Riley, Kansas, in April 1978.  

The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.

2.  The AOJ should obtain clinical records from the Durham VAMC for the period from April 2014 to the present.  

3.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the appellant's application for disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.

4.  After any additional records are secured and associated with the record, the appellant should be afforded an appropriate VA examination to determine the nature and etiology of any current psychiatric disability.  Access to records in the appellant's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should specifically delineate all current psychiatric disabilities identified on examination or present at any time since February 2008.  

If the examiner determines that a diagnosis of PTSD is appropriate, he or she is advised that the appellant's reported stressor of contracting and undergoing treatment for tuberculosis has been corroborated, but there is currently no corroborative evidence of any other in-service stressor.  The examiner should therefore provide an opinion as to whether the corroborated stressor is adequate to support a diagnosis of PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  If so, the examiner must opine whether the appellant's PTSD is related to such stressor.

If any other psychiatric disability is identified by the examiner, he or she should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that each diagnosed psychiatric disability is causally related to the appellant's active service or any incident therein.  A complete rationale must be provided for any opinion offered.  In providing such explanation, the examiner is requested to comment on the pertinent evidence of record, including a December 1983 mental status evaluation report showing that no psychiatric disability was present at that time, as well as February 2008 statements from the appellant's family describing his post-service mental state.  

5.  The appellant should also be scheduled for a VA medical examination to determine the nature and etiology of his current cervical and lumbar spine disabilities.  Access to records in the appellant's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current cervical or lumbar spine disability identified on examination is causally related to the appellant's active service or any incident therein.  In providing the explanation for his or her opinion, the examiner is requested to comment on the pertinent evidence of record, including service treatment records documenting complaints of low back pain on multiple occasions and a complaint of neck pain with motion on November 29, 1983; as well as post-service clinical records documenting 1988 and 2003 motor vehicle accidents.  

6.  After conducting any additional development deemed necessary based on the evidence received as a result of the actions set forth above, the AOJ should readjudicate the claims, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


